DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-7, 9, 11-16 and 18-19 are pending.
Claims 8, 10 and 17 are cancelled.


Response to Amendment
The amendment, filed 08 December 2020, is fully responsive.

Applicant’s amendments to the claims 1 and 11 have overcome each and every objections previously set forth. The objections, previously set forth, of the claims 1 and 11 have been withdrawn.


Response to Arguments
Applicant’s arguments with respect to the 103 rejections, see page 7 first full paragraph, are directed to that Beekmann et al. (US 2016/0087445 A1), as referenced by Examiner in the Advisory Action dated December 3, 2020, teaches “the ratio of the short-circuit power to the supply or connection power”, which fails to teach or suggest “a ratio of short circuit power capacity to a power capacity of the power generating unit.” In other words, Applicant argues that “the actual or connection power is not synonymous with the power capacity.”
Beekmann et al. (US 2016/0087445 A1), paragraph [0024], states that the “connection power is the connection power of the connected wind turbine or the connected wind farm and thus in particular the nominal power of the generator to be connected or the sum of all nominal power outputs of the generators on the wind farm.” Examiner submits that a nominal power of a generator is a rated power of the generator, which reads on “a power capacity” of the generator.

Applicant’s remaining arguments with respect to the 103 rejections have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.



Claim Objections
Regarding claims 1 and 11, in line 10 and 15, respectively, “a ratio of short circuit power capacity to …” should read “a ratio of a short circuit power capacity to …”. Appropriate correction is required.



CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):


Claims 11 and 13 are interpreted under 35 U.S.C. 112(f), as reciting means for performing a specified function.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification, as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.

Referring to independent claim 11, this claim recites the claim limitation “a signal acquisition unit”. For purposes of examination, as described in paragraphs [0023]-[0024] of the published specification, the “signal acquisition unit” will be construed as a program executed on a processor.
In addition, claim 13 recites the claim limitations “a phasor measurement unit”.  For purposes of examination, as described in paragraphs [0016] and [0027] of the published specification, the “phasor measurement unit” will be construed as a phasor measurement sensor.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.

Claim 13 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor.
Claim 13 recites the limitation “wherein the signal acquisition unit comprises a phasor measurement unit further configured to measure …”. It is unclear what Applicant means by “wherein the signal acquisition unit comprises a phasor measurement unit.” As described in the CLAIM INTERPRETATION section above, the signal acquisition unit is construed as a processor executing a program, and the “phasor measurement unit” is construed as a phasor measurement sensor per the specification of the instant Application. It is unclear how a program executed on a processor comprises a phasor measurement sensor. For purposes of examination, the limitation will be interpreted as “wherein the signal acquisition unit further configured to acquire …”. Appropriate correction is required. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9, 11-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over GUPTA et al. (US 2015/0369217 A1), hereinafter ‘Gupta’, in view of Kosaka et al. (US 2015/0120228 A1), hereinafter ‘Kosaka’, further in view of Beekmann et al. (US 2016/0087445 A1), hereinafter ‘Beekmann’, further in view of Metz-Noblat et al. (B. de Metz-Noblat, F. Dumas, C. Poulain, Calculation of short-circuit currents, Cahier technique no. 158, September 2005, Schneider Electric, Pages 11 and 25), hereinafter ‘Metz-Noblat’.

Regarding claim 1, Gupta teaches:
A method comprising: (Gupta: Abstract “A method of operating a wind turbine plant is provided. Such a wind turbine plant comprises at least one transmission branch comprising a plurality of wind turbine generators and coupled to an electrical grid at a point of common coupling through at least one circuit breaker comprising a breaking capacity.”)
receiving at least two measurement data sets from a location of integration of a power generating unit to an electrical grid, wherein each of the at least two measurement data sets comprises a plurality of electrical parameters; (Gupta: [0040], figure 1 “The plant power controller 148 also receives multiple sources of measurements from each wind turbine generator 120, as well as from various locations on the transmission branches 110, 112, 114, the distribution line 124, the plant substation 140, and the electrical grid 150, and uses the information received to optimize the wind turbine plant fault current contribution to the electrical grid.”) [Receiving multiple sources of measurements from each of the wind turbine generators, the transmission branches, the distribution line, the substation, or the point of coupling, as illustrated in figure 1, read on “receiving at least two measurement data sets”, and the combination of the distribution line 124, the plant substation 140, and the point of common coupling (PCC) as illustrated in figure 1 reads on “a location of integration of a power generating unit to an electrical grid”.] (Gupta: [0021] In an embodiment, calculating a grid short circuit strength comprises injecting a predetermined amount of reactive power into the electrical grid at a defined location within the wind turbine plant, measuring a change in a voltage level of the grid, and determining a grid short circuit strength by comparing the change in the voltage level of the grid with the amount of injected reactive power.”; [0049] “The grid short circuit strength, or short circuit ratio (‘SCR‘) of the electrical grid 150 can be measured as the change in grid voltage level at the PCC 146 (dV) as a function of the change in output active power (dP) or reactive power (dQ) of the entire wind power plant.”) [The measured change in the voltage level of the grid, and change in the output active power read on “a plurality of electrical parameters”.]
generating a grid model of the electrical grid based on the at least two measurement data sets, wherein the grid model is characterized by an equivalent grid voltage …; (Gupta: [0057] “FIG. 2 illustrates a flow chart diagram setting out a method of controlling a wind power plant 200 according to an embodiment. At 202, the voltage of the wind turbine plant is monitored for a low voltage event, particularly at the high voltage node of the substation, i.e. the point of common coupling with the electrical grid. At 204, a low voltage event is detected, which leads on to 206, at which a grid short circuit strength is calculated. At 208, a short circuit current limit is determined, if the grid short circuit strength requires a fault current contribution which exceeds the breaking capacity of the circuit breaker. At 210, a maximum fault current contribution based on the short circuit current limit is determined. At 212, the wind turbine generators of the wind power plant are operated to provide to the electrical grid the maximum fault current contribution.”) [The calculations and determinations that the flow chart diagram represents reads on “a grid model of the electrical grid”.] (Gupta: [0024] “In a further embodiment, the weak grid fault injection profile is obtained by determining the maximum fault current contribution based on the grid short circuit strength, the present grid voltage and the breaking capacities of the circuit breakers in the plant, and lowering the reactive current injection gain in the injection profile, such that the output of the wind turbine plant matches the maximum fault current contribution.”) [The grid voltage reads on “an equivalent grid voltage”.]
computing a strength value of the electrical grid based on the grid model using the at least two measurement data sets in real time; and (Gupta: Abstract “The method comprises monitoring the electrical grid for a low voltage fault event; and if a low voltage fault event is detected: calculating a grid short circuit strength, determining a short circuit current limit if the grid short circuit strength requires an initial fault current contribution which exceeds the breaking capacity of the circuit breaker to be passed through the circuit breaker, determining a maximum fault current contribution based on the short circuit current limit and operating the wind turbine generators to provide to the electrical grid the maximum fault current contribution.”) [Calculating a grid short circuit strength reads on “computing a strength value of the electrical grid”.] (Gupta: [0049] “The grid short circuit strength, or short circuit ratio (‘SCR‘) of the electrical grid 150 can be measured as the change in grid voltage level at the PCC 146 (dV) as a function of the change in output active power (dP) or reactive power (dQ) of the entire wind power plant.”)[Monitoring the grid and basing calculation on the change in the grid voltage level and the output active power reads on “using the at least two measurement data sets in real time”.]
controlling a power output of the power generating unit based on the strength value. (Gupta: [0029] “In another aspect of the invention, there is provided a wind turbine plant comprising at least one transmission branch comprising a plurality of wind turbine generators, the transmission branch coupled to an electrical grid at a point of common coupling through at least one circuit breaker comprising a breaking capacity; and a wind turbine plant power control system comprising: a monitoring circuit configured to detect a low voltage fault event, a short circuit strength calculation unit configured to calculate a gird short circuit strength, a determination unit configured to determine a short circuit current limit if the grid short circuit strength requires an initial fault current contribution which exceeds the breaking capacity of the circuit breaker to be passed through the circuit breaker, a fault current determination unit configured to determine a maximum fault current contribution based on the short circuit current limit, and a power controller configured to send reference signals to the wind turbine generators to provide to the electrical grid the maximum fault current contribution.”) [Sending reference signals to the wind turbine generators to provide the maximum fault current contribution reads on “controlling a power output of the power generating unit”, and sending the reference signals, if the grid short circuit strength requires an initial fault current contribution which exceeds the breaking capacity of the circuit breaker to be passed through the circuit breaker reads on “based on the strength value”.]

Gupta does not explicitly teach: wherein the grid model is characterized by an equivalent grid voltage and an equivalent grid impedance; wherein computing the strength value comprises determining a ratio of short circuit power capacity to a power capacity of the power generating unit, wherein the short circuit power capacity is a function of a voltage reference and a short circuit current value, and wherein the short circuit current value is equal to a modulus of a ratio of the equivalent grid voltage to the equivalent grid impedance.
Kosaka teaches:
wherein the grid model is characterized by an equivalent grid voltage and an equivalent grid impedance; (Kosaka: [0083], figures 8-9 “FIG. 8 is a diagram illustrating, as to the power system when a short-circuit failure occurs, a backward impedance Z.sub.sys0 (=R.sub.sys0+jX.sub.sys0) when a power-source side is viewed from a short-circuit point, and a load impedance Z.sub.L2 when the load side is viewed from the short-circuit point. In addition, FIG. 9 is an equivalent circuit before a short-circuit failure occurs, and V.sub.G (=V.sub.Gr+j V.sub.Gi) is a backward voltage.”; [0089], figure 10 “In the short-circuit capacity calculating step S106, the short-circuit capacity calculating block 94 calculates a short-circuit impedance Z.sub.sc using the estimated backward impedance Z.sub.sys0 and a load impedance Z.sub.L2, and then a short-circuit current I.sub.sc and a short-circuit capacity P.sub.sc are obtained.”; [0092], figure 11 “Based on the short-circuit impedance Z.sub.sc obtained as explained above, a value obtained by subtracting the voltage V at the measurement point before a short-circuit failure occurs is the short-circuit current I.sub.sc (see FIG. 11 and the formula (14))”) [Any of the equivalent circuits, as illustrated in figures 9-11, is directed to “the grid model”. The backward voltage V.sub.G reads on “an equivalent grid voltage”, and the short-circuit impedance reads on “an equivalent grid impedance.]
wherein the short circuit power capacity is a function of a voltage reference and a short circuit current value, and (Kosaka: [0093] “In addition, as is indicated by the following formula (15), by multiplying the short-circuit current I.sub.sc by the voltage V at the measurement point before a short-circuit failure occurs, the short-circuit capacity P.sub.sc can be obtained.”)[The multiplying reads on “a function”, the voltage at the measurement point reads on “a voltage reference”, and the short-circuit current reads on “a short circuit current value”. Multiplying the voltage at the measurement point and the short-circuit current provides the short-circuit capacity power P.sub.sc, which reads on “the short circuit power capacity”.]
wherein the short circuit current value is equal to … a ratio of the equivalent grid voltage to the equivalent grid impedance. (Kosaka: [0092], figure 11 “Based on the short-circuit impedance Z.sub.sc obtained as explained above, a value obtained by subtracting the voltage V at the measurement point before a short-circuit failure occurs is the short-circuit current I.sub.sc (see FIG. 11 and the formula (14)). …”) [The value resulting from of the formula below with respect to the equivalent circuit as illustrated in figure 11 reads on “a ratio of the equivalent grid voltage to the equivalent grid impedance”.] 

    PNG
    media_image1.png
    117
    521
    media_image1.png
    Greyscale
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Gupta and Kosaka before them, to modify the grid model to incorporate determining and monitoring the short circuit capacity using the voltage measurement before a short-circuit failure occurs and equivalent short circuit impedance.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve precision of setting of system protection mechanisms (Kosaka: [0006] In order to do so, it is necessary to precisely know the short-circuit capacity.  When the precise short-circuit capacity is known, a flexible system operation and a selection of a set value of a protection relay in accordance with an actual condition are enabled.  That is, from the standpoint of a system protection, it is important to know the short-circuit capacity.”; [0014] The present disclosure has been made to address the aforementioned technical problems, and it is an objective of the present disclosure to provide a power-system short-circuit capacity monitoring method and a system in which data is corrected to eliminate a change in a system frequency with a time using plural pieces of data measured over time synchronously at multiple measurement points, and thus a short-circuit capacity in accordance with an actual condition in a desired cross-section can be grasped and monitored.”; [0104] “Based on the backward impedance Z.sub.sys estimated as explained above, and the aforementioned formulae (16) to (19), the short-circuit impedance Z.sub.sc can be calculated, and based on the calculation result and the aforementioned formulae (14), (15), the short-circuit current I.sub.sc and the short-circuit capacity P.sub.sc can be obtained.  When such measurement at two points is performed, the load fluctuation at each measurement point can be grasped through measured data, and thus the estimation error of the backward impedance Z.sub.sys can be reduced.”).

Gupta and Kosaka do not explicitly teach: wherein computing the strength value comprises determining a ratio of short circuit power capacity to a power capacity of the power generating unit, and wherein the short circuit current value is equal to a modulus of a ratio of the equivalent grid voltage to the equivalent grid impedance.
Beekmann teaches:
wherein computing the strength value comprises determining a ratio of short circuit power capacity to a power capacity of the power generating unit. (Beekmann: [0024] “The short-circuit current ratio, which is also referred to as SCR (short-circuit ratio), refers to the ratio of the short-circuit power to the connection power.  Here, short-circuit power may be understood to be the power which the relevant power supply network is able to provide at the network connection point under consideration, to which the wind turbine or the wind farm is connected, if a short circuit occurs at this network connection point.  The connection power is the connection power of the connected wind turbine or the connected wind farm and thus in particular the nominal power of the generator to be connected or the sum of all nominal power outputs of the generators on the wind farm.  The short-circuit current ratio is thus a criterion for the strength of the electric power supply network with respect to this network connection point under consideration.  A strong electric power supply network with respect to this network connection point typically has a large short-circuit current ratio of, for example, SCR=10 or greater.”) [The short-circuit current ratio reads on “a ratio”, the short-circuit power reads on “a short circuit power capacity”, and the connection power being the nominal power (rated power) of the generator to be connected reads on “a power capacity of the power generating unit”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Gupta, Kosaka and Beekmann before them, to modify the method of determining grid stability and strength to incorporate calculating the short-circuit current ratio for the power generator(s) used.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would allow for determining the strength of the power supply network, as well as, for taking the strength factor in consideration for installing a new wind turbine (Beekmann: [0024] “A strong electric power supply network with respect to this network connection point typically has a large short-circuit current ratio of, for example, SCR=10 or greater.”; [0025] “It has been recognized that the short-circuit current ratio may also provide a piece of information about the behaviour of the relevant power supply network at the network connection point.  The short-circuit current ratio may also vary.”; [0026] “When installing a new wind farm or wind turbine, it is advantageous to take into consideration the short-circuit current ratio and to adapt the real power control and the reactive power control to it.”).

Gupta, Kosaka and Beekmann do not explicitly teach: wherein the short circuit current value is equal to a modulus of a ratio of the equivalent grid voltage to the equivalent grid impedance.
Metz-Noblat teaches:
wherein the short circuit current value is equal to a modulus of a ratio of the equivalent grid voltage to the equivalent grid impedance. (Metz-Noblat: Page 11 Section 1.4 “In this “Cahier Technique” publication, two methods are presented for the calculation of short-circuit currents in radial networks: ■ The impedance method, reserved primarily for LV networks, was selected for its high degree of accuracy and its instructive value, given that virtually all characteristics of the circuit are taken into account ■ The IEC 60909 method, used primarily for HV networks, was selected for its accuracy and its analytical character. More technical in nature, it implements the symmetrical-component principle”) [See equations on page 25 regarding “modulus of the short-circuit current = I"k”]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Gupta, Kosaka, Beekmann and Metz-Noblat before them, to modify the calculating of the short circuit current to incorporate Cahier Technique using the IEC 60909 method.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would allow for calculating the short circuit current value with high degree of accuracy and analytical character (Metz-Noblat: Page 11 Section 1.4 “In this “Cahier Technique” publication, two methods are presented for the calculation of short-circuit currents in radial networks: ■ The impedance method, reserved primarily for LV networks, was selected for its high degree of accuracy and its instructive value, given that virtually all characteristics of the circuit are taken into account ■ The IEC 60909 method, used primarily for HV networks, was selected for its accuracy and its analytical character. More technical in nature, it implements the symmetrical-component principle”).


Regarding claim 2, Gupta, Kosaka, Beekmann and Metz-Noblat teach all the features of claim 1.
Kosaka further teaches:
wherein each of the at least two measurement data sets comprises at least one of a phasor current and a phasor voltage. (Kosaka: Abstract “Synchronous measuring terminals 5 synchronously measure phasor quantity D101 of a voltage/current at respective measurement points 1 and 2.”) 
The motivation to combine Gupta, Kosaka, Beekmann and Metz-Noblat, which teach the features of the present claim, as submitted in independent claim 1, is incorporated herein.

Regarding claim 3, Gupta, Kosaka, Beekmann and Metz-Noblat teach all the features of claim 1.
Gupta further teaches:
wherein the each of the at least two measurement data sets comprises an active power value and a reactive power value. (Gupta: [0049] “The grid short circuit strength, or short circuit ratio (‘SCR‘) of the electrical grid 150 can be measured as the change in grid voltage level at the PCC 146 (dV) as a function of the change in output active power (dP) or reactive power (dQ) of the entire wind power plant.”)

Regarding claim 4, Gupta, Kosaka, Beekmann and Metz-Noblat teach all the features of claim 1.
Kosaka further teaches:
wherein each of the at least two measurement data sets comprises a plurality of phasor voltages and (Kosaka: Abstract “Synchronous measuring terminals 5 synchronously measure phasor quantity D101 of a voltage/current at respective measurement points 1 and 2. A data-set creating block 91 of a short-circuit capacity monitoring device 7 creates, for each measurement cycle .DELTA.t, a data set D102 containing n pieces of data based on the phasor quantities D101 of voltage and current.”) [The phasor voltage at measurement point 1 and the phasor voltage at measurement point 2 read on “a plurality of phasor voltages”.] 
wherein generating the grid model comprises selecting a reference phasor voltage among the plurality of phasor voltages of the at least two measurement data sets. ((Kosaka:: [0059] “That is, in the data-set creating block 91, based on the collected and stores phasor quantities D101 of the voltage and the current, a data set D102 having n pieces of data is created (data-set creating step S103) for each measurement cycle .DELTA.t.”)[Creating a data set D102 from the dataset D101 reads on “selecting a reference phasor voltage”.]
The motivation to combine Gupta, Kosaka, Beekmann and Metz-Noblat, which teach the features of the present claim, as submitted in independent claim 1, is incorporated herein. 

Regarding claim 5, Gupta, Kosaka, Beekmann and Metz-Noblat teach all the features of claim 1.
Kosaka further teaches:
wherein generating the grid model comprises generating a matrix equation based on a plurality of linear equations. (Kosaka: See matrix equations [Formula 11] in paragraph [0085] and [Formula 22] in paragraph [0101].)
The motivation to combine Gupta, Kosaka, Beekmann and Metz-Noblat, which teach the features of the present claim, as submitted in independent claim 1, is incorporated herein.

Regarding claim 7, Gupta, Kosaka, Beekmann and Metz-Noblat teach all the features of claim 1.
Kosaka further teaches:
wherein computing the strength value comprises determining the equivalent grid voltage and the equivalent grid impedance. (Kosaka: [0083], figures 8-9 “FIG. 8 is a diagram illustrating, as to the power system when a short-circuit failure occurs, a backward impedance Z.sub.sys0 (=R.sub.sys0+jX.sub.sys0) when a power-source side is viewed from a short-circuit point, and a load impedance Z.sub.L2 when the load side is viewed from the short-circuit point. In addition, FIG. 9 is an equivalent circuit before a short-circuit failure occurs, and V.sub.G (=V.sub.Gr+j V.sub.Gi) is a backward voltage.”; [0089], figure 10 “In the short-circuit capacity calculating step S106, the short-circuit capacity calculating block 94 calculates a short-circuit impedance Z.sub.sc using the estimated backward impedance Z.sub.sys0 and a load impedance Z.sub.L2, and then a short-circuit current I.sub.sc and a short-circuit capacity P.sub.sc are obtained.”; [0092], figure 11 “Based on the short-circuit impedance Z.sub.sc obtained as explained above, a value obtained by subtracting the voltage V at the measurement point before a short-circuit failure occurs is the short-circuit current I.sub.sc (see FIG. 11 and the formula (14)). …”) [Measuring and calculating the voltage before a short-circuit failure occurs reads on “determining the equivalent grid voltage” and calculating the equivalent short-circuit impedance reads on “determining … the equivalent grid impedance”.]
The motivation to combine Gupta, Kosaka, Beekmann and Metz-Noblat, which teach the features of the present claim, as submitted in independent claim 1, is incorporated herein.

Regarding claim 9, Gupta, Kosaka, Beekmann and Metz-Noblat teach all the features of claim 1.
Gupta further teaches:
wherein controlling the power output comprises at least one of terminating operation of a wind turbine from a plurality of wind turbines of the power generating unit, and modifying operating parameters of one or more wind turbines of the power generating unit. (Gupta: [0029] “…a fault current determination unit configured to determine a maximum fault current contribution based on the short circuit current limit, and a power controller configured to send reference signals to the wind turbine generators to provide to the electrical grid the maximum fault current contribution.”) [determining the reference signals based on the determined maximum fault current read on “modifying operating parameters”.]


Regarding claim 11, Gupta teaches:
A system for controlling a power generating unit coupled to an electrical grid, the system comprising: a signal acquisition unit communicatively coupled to the power generating unit and configured to acquire at least two measurement data sets from a location of integration of the power generating unit to the electrical grid, wherein each of the at least two measurement sets comprises a plurality of electrical parameters; and a power generation controller communicatively coupled to the power generating unit and the signal acquisition unit and configured to: (Gupta: [0029] “In another aspect of the invention, there is provided a wind turbine plant comprising at least one transmission branch comprising a plurality of wind turbine generators, the transmission branch coupled to an electrical grid at a point of common coupling through at least one circuit breaker comprising a breaking capacity; and a wind turbine plant power control system comprising: a monitoring circuit configured to detect a low voltage fault event, a short circuit strength calculation unit configured to calculate a gird short circuit strength, a determination unit configured to determine a short circuit current limit if the grid short circuit strength requires an initial fault current contribution which exceeds the breaking capacity of the circuit breaker to be passed through the circuit breaker, a fault current determination unit configured to determine a maximum fault current contribution based on the short circuit current limit, and a power controller configured to send reference signals to the wind turbine generators to provide to the electrical grid the maximum fault current contribution.”) [The wind turbine plant as illustrated in figure 1 reads on “A system”, the wind turbine generators along with the power controller reads on “a power generating unit”, the monitoring circuit reads on “a signal acquisition unit”, and the wind turbine plant power control system reads on “a power generation controller.] (Gupta: [0040] “Operation of the wind turbine plant 100 is controlled by a plant power controller 148 that dispatches various reference set points to individual wind turbine generators 120 in the wind turbine plant 100. The plant power controller 148 also receives multiple sources of measurements from each wind turbine generator 120, as well as from various locations on the transmission branches 110, 112, 114, the distribution line 124, the plant substation 140, and the electrical grid 150, and uses the information received to optimize the wind turbine plant fault current contribution to the electrical grid.”)
The remaining limitations of the claim recites similar limitations as corresponding claim 1 and is rejected using the same teachings and rationale.

Regarding claim 12, Gupta, Kosaka, Beekmann and Metz-Noblat teach all the features of claim 11.
The claim recites similar limitations as corresponding claim 2 and is rejected using the same teachings and rationale.

Regarding claim 13, Gupta, Kosaka, Beekmann and Metz-Noblat teach all the features of claim 11.
The claim recites similar limitations as corresponding claim 3 and is rejected using the same teachings and rationale.

Regarding claim 14, Gupta, Kosaka, Beekmann and Metz-Noblat teach all the features of claim 11.
The claim recites similar limitations as corresponding claim 4 and is rejected using the same teachings and rationale.

Regarding claim 15, Gupta, Kosaka, Beekmann and Metz-Noblat teach all the features of claim 11.
The claim recites similar limitations as corresponding claim 5 and is rejected using the same teachings and rationale.

Regarding claim 16, Gupta, Kosaka, Beekmann and Metz-Noblat teach all the features of claim 11.
The claim recites similar limitations as corresponding claim 7 and is rejected using the same teachings and rationale.


Regarding claim 18, Gupta, Kosaka, Beekmann and Metz-Noblat teach all the features of claim 11.
Gupta further teaches:
wherein the power generating unit comprises a windfarm comprising a plurality of wind turbines. (Gupta: Abstract “A method of operating a wind turbine plant is provided. Such a wind turbine plant comprises at least one transmission branch comprising a plurality of wind turbine generators and coupled to an electrical grid at a point of common coupling through at least one circuit breaker comprising a breaking capacity.”) [The wind turbine plant reads on “a windfarm”.]

Regarding claim 19, Gupta, Kosaka, Beekmann and Metz-Noblat teach all the features of claims 11 and 18.
Gupta further teaches:
wherein the power generation controller is further configured to modify operating parameters of at least one wind turbine of the plurality of wind turbines of the windfarm based on a short circuit ratio of the electrical grid. (Gupta: [0029] “…a fault current determination unit configured to determine a maximum fault current contribution based on the short circuit current limit, and a power controller configured to send reference signals to the wind turbine generators to provide to the electrical grid the maximum fault current contribution.”) [The reference signals based on the determined maximum fault current read on “modifying operating parameters”, and to the wind turbine generators reads on “of at least one wind turbine of the plurality of wind turbines”.] (Gupta: [0049] “The grid short circuit strength, or short circuit ratio ("SCR") of the electrical grid 150 can be measured as the change in grid voltage level at the PCC 146 (dV) as a function of the change in output active power (dP) or reactive power (dQ) of the entire wind power plant.”) [The Operating Wind Turbines is based on Grid Short Circuit Strength or short circuit ratio as illustrated in figure 2.]



Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta, in view of Kosaka, further in view of Beekmann, further in view of Metz-Noblat, further in view of Diedrichs et al. (US 2015/0198145 A1), hereinafter ‘Diedrichs145’.
Regarding claim 6, Gupta, Kosaka, Beekmann and Metz-Noblat teach all the features of claim 1.
Gupta, Kosaka, Beekmann and Metz-Noblat do not explicitly teach: wherein computing the strength value comprises determining a least squares solution of the grid model.
Diedrichs145 teaches:
wherein computing the strength value comprises determining a least squares solution of the grid model. (Diedrichs145: [0044] “Preferably, the stability reserve can also be composed of said differences. Preferably, a connection between the active power that is to be fed in and the reactive power that is to be fed in is taken as a basis for the stability boundary, such as a course of the active power according to the reactive power. The smallest distance to a stability boundary that is defined as such can be used as a stability reserve of an operating point, which is defined by its active power share and its reactive power share. In mathematical terms, this can be calculated by the method of least squares. The smallest distance to the stability boundary is given for the point on the stability boundary at which the root of the sum of the square of the reactive power difference and the square of the active power difference is the smallest.”) 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Gupta, Kosaka, Beekmann, Metz-Noblat and Diedrichs145 before them, to modify the method of determining grid stability to incorporate the method of least squares to determine stable operating point.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would allow for determining stable operating point (Diedrichs145: [0044] “Preferably, the stability reserve can also be composed of said differences. Preferably, a connection between the active power that is to be fed in and the reactive power that is to be fed in is taken as a basis for the stability boundary, such as a course of the active power according to the reactive power. The smallest distance to a stability boundary that is defined as such can be used as a stability reserve of an operating point, which is defined by its active power share and its reactive power share. In mathematical terms, this can be calculated by the method of least squares. The smallest distance to the stability boundary is given for the point on the stability boundary at which the root of the sum of the square of the reactive power difference and the square of the active power difference is the smallest.”).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHOI whose telephone number is (571)270-5069.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL W CHOI/            Examiner, Art Unit 2116